FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 11/08/2021 in which claims 4-7, 10 and 16 were canceled; claims 1-2, 8-9, 11-12, 17-18 and 20 were amended; and claims 21 and 23 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-3, 8-9, 11-15, and 17-23 are under examination. 

Withdrawn Objections/Rejections
The objections to claim 5-7, 9, 11 and 16-18 because of informalities, are withdrawn, in view of Applicant’s cancellation of claims 5-7 and 16, and amendments to claims 9, 11 and 17-18.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 20.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Jurgen et al (16 September 2004; US 2004/0180005 A1; cited by Applicant in IDS filed 01/25/2019) in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited by Applicant in IDS filed 01/25/2019), Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/08/2021 are moot.
The rejection of claims 1, 3-7, 9, 15 and 19 under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited by Applicant in IDS filed 11/04/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/08/2021 are moot.
The rejection of claims 2, 8, 10-12, 16-18, 20 and 22 under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited by Applicant in IDS filed 11/04/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), as applied to claim 1 above, and further in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited by Applicant in IDS filed 01/25/2019),is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/08/2021 are moot.
 Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), as applied to claim 1 above, and further in view of Muller et al (12 January 1999; US 5,858,410), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/08/2021 are moot.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Zhang et al (10 March 2004; CN1480140A; cited by Applicant in IDS filed 11/04/2019) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; cited by Applicant in IDS filed 01/25/2019) and Alam et al (7 November 1989; US 4,879,308; cited by Applicant in IDS filed 01/25/2019), as applied to claims 1 and 4 above, and further in view of CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; cited by Applicant in IDS filed 01/25/2019), as applied to claim 12, and further in view of Muller et al (12 January 1999; US 5,858,410), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejections below. Thus, Applicant’s argument directed to this rejection in the Remarks dated 11/08/2021 are moot.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-19 and 21-25 of copending Application No. 16281676 in view of CN1589795A (9 March 2005; English translation 

Modified Rejections
Modification Necessitated by Applicant’s Claims Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 8-9, 11, 15, 18-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; previously cited) and Alam et al (7 November 1989; US 4,879,308; previously cited).
Regarding claim 1, CN101129366A teaches a concentrate solution for injection comprising nimodipine, ethanol, water, and polysorbate 80 (Tween 80), wherein the concentration of nimodipine is 4 mg/ml and the concentration of polysorbate 80 is 8.3% (0.166 g/2 mL = 0.083 x 100 = 8.3) (abstract; pages 2-3, Examples 3-4; claims 1-3 and 5-11). It is noted that the concentration of 4 mg/ml for nimodipine meets the “concentration from about 0.01 to about 5 mg/ml” of the claimed invention and the concentration of “8.3%” for polysorbate 80 meets the claimed “polysorbate 80 is from about 6% to about 10% of the injection concentrate formulation.” CN101129366A further teaches the nimodipine drug solution is within micelle, and the concentrate solution is stable, clear and no precipitation formed (pages 2-3). CN101129366A provided Examples 3 and 4, which does not contain poloxamer, a phospholipid or polyoxyethylene castor oil derivative, thereby meeting the claimed “the nimodipine 
However, CN101129366A does not teach the formulation is stored in a container wherein the dissolved oxygen content is about 2 ppm and the headspace oxygen content is less than 5% of claim 1.
Regarding the stored in a container wherein the dissolved oxygen content is about 2 ppm and the headspace oxygen content is less than 5% of claim 1, Gillessen teaches a concentrated stock solution for direct injection as a bolus or as i.v. infusion after dilution with appropriate injectable solutions, comprising a drug with stability problems during storage such as iclaprim (abstract; [0009], [0043]-0048], [0077]-[0080], [0099], [0105] and [0106]). Gillessen addressed the stability problems of concentrated stock solution by substantially excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions (i.e., purging with nitrogen until the desired low oxygen concentration is achieved) and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%, so as to improve the chemical stability of drug such as iclaprim ([0005]-[0011], [0043]-[0048], [0077]-[0080] and [0099]). Gillessen teaches the improved concentrated stock solution are stable for an extended period of time, particularly between 1 month and at least 24 months, which can be conditioned in containers such as vials or ampules which have the advantage of easy storage and shipping ([0009], [0077]-[0080] and [0105]).
It would have been obvious to one of ordinary skill in the art provided the guidance from Gillessen to produce the nimodipine drug solution of CN101129366A 
While Gillessen taught that the drug solution was purged with nitrogen until the oxygen concentration is 0.8 ppm or less in the solution, an oxygen content less than about 2 ppm of the claimed invention, it would have been obvious in view of Alam to routinely optimize the purging of nitrogen in the drug solution so as to achieve a nimodipine solution with an oxygen content of about 2 ppm and still maintain the storage stability of nimodipine in the formulation for an extended period of at least 24 
Regarding claim 2, CN101129366A teaches formulation contains from as low as 4 mg/ml of nimodipine, from 10 mg – 600 mg/ml of polysorbate 80 (Tween surfactants), from 0.1 mg/ml to 500 mg/ml of ethanol and water for injection from 0.01 – 0.99 ml (pages 2-3; claims 5-11).  It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of nimodipine, surfactant, solvent and carrier in the formulation would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Regarding claim 3, CN101129366A teaches the concentrate solution is made to a 1 mL or 2 mL preparation (pages 2-3, Examples 3-4).
Regarding claim 8, CN101129366A teaches the concentrate solution contains ethanol (pages 2-3, Examples 3-4).
Regarding claim 9, CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion of a concentration 0.016 mg/ml (page 2-3). Each and every structural limitation of the nimodipine injection concentrate formulations of claim 1 have been taught by CN101129366A above. It is noted that the recitation of “when diluted with a carrier selected from the group consisting sodium chloride injection, Ringers injection, isotonic dextrose injection, sterile water for injection, dextrose, Lactated Ringers injection, and total parenteral nutrition (TPN) to a concentration as dilute as 0.01 mg/ml nimodipine allows for administration of a single 250 ml infusion bag or bottle that contains less than 2% w/v organic solvent” is a contingent (conditional) limitation and the recitation of “the diluted injection medium remaining a clear micellar solution that displays no precipitation of nimodipine” is an intended result should the condition occurs. As discussed above, the structure of claim 9 with respect to the nimodipine injection concentrate has been met by the teaching of CN101129366A. Thus, the structure for the performing the claimed function “remaining a clear micellar solution that displays no precipitation of nimodipine” has been met and anticipated CN101129366A, thereby the nimodipine concentrate formulation of CN101129366A would be capable of performing prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 11, CN101129366A teaches the concentrate solution contains alcohol (pages 2-3, Examples 3-4).
Regarding claim 15, the nimodipine injection concentrate formulation of claim 1 has been taught above by CN101129366A and thus, it is noted that the recitation of “which is prepared by mixing the nimodipine base or a pharmaceutically acceptable nimodipine salt with the organic solvent; adding the hydrophilic surfactant to the mixture In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). Also, see MPEP 2113 [R-1]. Furthermore, as discussed above, Gillessen and Alam provided the guidance and motivation to performing known method/technique of eliminating oxygen from the nimodipine solution of CN101129366A by optimizing the purging the nimodipine solution with nitrogen until a desired oxygen content of about 2 ppm is achieved and storing the resulting nimodipine solution in a seal container with a headspace replacement with an inert gas.
Regarding claim 19, CN101129366A teaches the concentrate formulation of nimodipine was highly stabled and is also a thermodynamically stable system (page 2). Gillessen taught the improved concentrated stock solution with low oxygen content and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claims 21-23, CN101129366A teaches the concentrate solution contains ethanol (pages 2-3, Examples 3-4).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that CN101129366A is drawn to a composition which is composed of poloxamer and Tween mixed micelle system and thus, differs from the claimed invention which is directed to a nimodipine injection concentrate formulation which is not a mixed micelle system but claims a single hydrophilic surfactant to be polysorbate 80, thereby excluding the poloxamer contained in the nimodipine concentrate solution of CN101129366A. (Remarks, page 8).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, CN101129366A teaches specific embodiments where the nimodipine concentrate solution only contains polysorbate 80 as the surfactant (see Examples 3 and 4).

Applicant argues by alleging Gillessen was directed to a stable aqueous concentrated (stock) solution of iclaprim acid addition salt characterized in that the solution is free or essentially free of oxygen and thus, Gillessen does not suggest a nimodipine concentrate formulation or a nimodipine formulation suitable for parenteral administration. Applicant goes on to argue that Gillessen is not at all directed to providing a stabilized formulation of a drug other than iclaprim and allege that the Examiner has provided no basis for extending the disclosure of Gillessen to other drugs or other formulations. (Remarks, page 8, last paragraph to page 9).

In response, the Examiner disagrees. The structural components of the nimodipine injection concentrate formulation of claim 1 has been taught by CN101129366A. As discussed above in the pending 103 rejection, CN101129366A teaches a concentrate solution for injection comprising nimodipine, ethanol, water, and polysorbate 80 (Tween 80), wherein the concentration of nimodipine is 4 mg/ml and the concentration of polysorbate 80 is 8.3% (0.166 g/2 mL = 0.083 x 100 = 8.3) (abstract; pages 2-3, Examples 3-4; claims 1-3 and 5-11). It is noted that the concentration of 4 
The Examiner recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Gillessen provided the guidance for improving storage stability of aqueous drug solution for injection by excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions such as purging with nitrogen until the desired low oxygen concentration is achieved and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%. Alam 

Applicant argues that Gillessen is directed to stability problems (which do not appear to be a problem in the formulations of the CN101129366A reference) with a completely different drug (different physical/chemical properties) and a completely different formulation, thereby there is lack of motivation to combine these references, (Remarks pages 9-10).

In response, the Examiner disagrees. Motivation to combine references as cited in the pending 103 rejection has been sufficiently established and presented by the Examiner in the pending 103 rejection. As discussed above, the Examiner recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Gillessen provided the guidance for improving storage stability of aqueous drug solution for injection by excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions such as purging with nitrogen until the desired low oxygen concentration is achieved and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%. Alam provided the guidance that it is well-known in the art 

Applicant argues that Alam is directed to an aqueous nitroglycerin injection formulation, and thus does not suggest a nimodipine concentrate formulation or a nimodipine formulation suitable for parenteral adminstration. Applicant goes on to argue that Alam is not all directed to providing a stabilized formulation of a drug other than nitroglycerin, and allege that the Examiner has not provided basis for extending the disclosure of Alam to other drugs and other formulations. (Remarks, page 10, 1st paragraph).

In response, the Examiner disagrees. As discussed above, the structural components of the nimodipine injection concentrate formulation of claim 1 has been taught by CN101129366A. As discussed above in the pending 103 rejection, CN101129366A teaches a concentrate solution for injection comprising nimodipine, ethanol, water, and polysorbate 80 (Tween 80), wherein the concentration of nimodipine is 4 mg/ml and the concentration of polysorbate 80 is 8.3% (0.166 g/2 mL = 0.083 x 100 = 8.3) (abstract; pages 2-3, Examples 3-4; claims 1-3 and 5-11). It is noted that the concentration of 4 mg/ml for nimodipine meets the “concentration from about 0.01 to about 5 mg/ml” of the claimed invention and the concentration of “8.3%” for polysorbate 80 meets the claimed “polysorbate 80 is from about 6% to about 10% of the injection concentrate formulation.” CN101129366A further teaches the nimodipine drug solution is within micelle, and the concentrate solution is stable, clear and no precipitation formed (page 2). CN101129366A provided Examples 3 and 4, which does not contain poloxamer, a phospholipid or polyoxyethylene castor oil derivative, thereby meeting the 
The Examiner recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Gillessen provided the guidance for improving storage stability of aqueous drug solution for injection by excluding oxygen from the concentrated solution by well-known method of elimination of oxygen from solutions such as purging with nitrogen until the desired low oxygen concentration is achieved and storing the resultant solution in a sealed container (i.e., ampule or vial) with an oxygen concentration in the headspace of less than 5%. Alam provided the guidance that it is well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen from the drug solution by purging the solution with nitrogen until the oxygen level of the solution falls below about 2 ppm and ensure the drug solution is stable for at least 1 years.  To the extent Gillessen used iclaprim as the drug and Alam used nitroglycerin as the drug, the objective of Gillessen and Alam was to improve the stability of iclaprim and nitroglycerin in aqueous formulation during long-term storage, especially when the aqueous drug 
As a result, for at least the reason discussed above, claims 1, 3, 8-9, 11, 15, 18-19, and 21-23 remain rejected as being obvious and unpatentable over the combined .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-9, 11-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10092553. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter of the claim from the Patent ‘553, i.e. a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 mg/ml to about 5 mg/ml; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable and clear and stored in a container, wherein the formulation has a dissolved oxygen content of about 2 ppm and a head space oxygen content of less than 5%.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10092553.

Claims 1-3, 8-9, 11-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10092557. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of Patent ‘557, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine 
The difference between the claims of Patent ‘557 and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 from the instant application. However, it is noted that claim 9 from the instant application recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in the instant application would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the claims from the Patent ‘557.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10092557.

Claims 1-3, 8-9, 11-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.10765671. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with 
The difference between the claims of Patent ‘671and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 from the instant application. However, it is noted that claim 9 from the instant application recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in the instant application would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the claims from the Patent ‘671.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10765671.

Claims 1-3, 8-9, 11-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10799486. 

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10799486.

Claims 1-3, 8-9, 11-15, and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 of copending Application No.17011345. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of copending application ‘345, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 to about 5 mg/ml; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic 
The difference between the claims of copending application ‘345 and that of the instant application is the limitation of the formulation is “stored in a container wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in claim 1 from the instant application. However, it is noted that claim 10 from the copending application ‘345 recites that the formulation is stored in an infusion bag or bottle, and the micellar solution of the formulation after dilution remained clear and displays no precipitation of nimodipine. Thus, the characteristic of “wherein the dissolved oxygen content is about 2 ppm and the head space oxygen content is less than 5%” as recited in instant application would have been implicit in the nimodipine injection concentrate formulation that is stored in an infusion bag or bottle of the copending application ‘345.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17011345.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 

In response, the claims are not allowable and thus, all pending double patenting rejections are maintained for the reason of record and pending the filing of a terminal disclaimer.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 19 introduces new matter as the claim recite the limitation: the nimodipine injection concentrate formulation of claim 12, wherein the organic solvent comprises less than 1% of the formulation.
There is no support in the specification for the organic solvent comprises less than 1% of the formulation as it pertains to the nimodipine injection concentrate formulation. Claim 19 is drawn to nimodipine injection concertation formulation and thus, “the formulation” following the recitation of less than 1% appears to be directed to the preamble the nimodipine injection concentrate formulation. While the specification discloses the diluted formulation contain organic solvent in concentration of less than 1% (see Specification, paragraphs [0010] and [0013]), this less than 1% concentration of organic solvent is directed specifically to a diluted formulation, and not a nimodipine injection concentrate formulation.  
MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” 
As such, the Examiner maintains the position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 19 as amended at the time of filing of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the recitation of “the organic solvent comprises less than 1% of the formulation” render the claim indefinite because “the formulation” following the recitation of less than 1% is not clearly define and thereby, there is lack of antecedent basis to “the nimodipine injection concentration formulation” in claims 17, as well as, claim 12 (to which claim 17 depends form). Thus, it unclear if the concentration of less than 1% of organic solvent pertains to the concentration of the nimodipine injection concentration formulation or diluted formulation, or another different formulation as the recitation of “the formulation” following the recitation of less than 1% is generic.
Regarding claim 21, the parenthetical recitations: (methyl alcohol), (n-propyl alcohol), (isopropyl alcohol), (n-butyl alcohol), (sec-butyl alcohol), (isobutyl alcohol), (t-butyl alcohol), (n- pentyl alcohol), (isopentyl alcohol), (neopentyl alcohol), (cyclopentyl alcohol), (n-hexanol), (cyclohexyl alcohol), (n- heptyl alcohol), (n-octyl alcohol), (n-nonyl alcohol), (n-decyl alcohol), (allyl alcohol), (benzyl alcohol), (diphenylcarbinol), (triphenylcarbinol), are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 12, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; previously cited) and Alam et al (7 November 1989; US 4,879,308; previously cited), as applied to claim 1 above and further in view of Tong et al (12 July 2012; US 2012/0177699 A1; cited in IDS filed 09/08/2020).
The nimodipine injection concentrate formulation of claim 1 is discussed above, said discussion being incorporated herein in its entirety. 
Regarding claim 12, CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion (intravenous injection) of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (page 2-3). CN101129366A further teaches the nimodipine drug solution is within micelle, and the aqueous micellar solution is stable, clear (transparent) and no precipitation formed (pages 3 and 7). Thus, it would have been reasonably obvious and with reasonable expectation that the nimodipine concentrate solution of CN101129366A has been further diluted with 5% dextrose to a volume for administration via an infusion such as a volume as claimed (i.e., about 50 ml to about 1000 ml) so as to achieve a concentration of 0.016 mg/ml nimodipine in the 
Regarding claim 17, CN101129366A teaches the nimodipine concentrate solution can contain from 10 mg – 600 mg/ml of polysorbate 80, from 0.1 mg/ml to 500 mg/ml of ethanol and water for injection from 0.01 – 0.99 ml (pages 2-3; claims 9-10).  CN101129366A teaches the concentrate solution is further diluted with 5% dextrose to a volume for administration via an infusion (intravenous injection) of a concentration 0.016 mg/ml of nimodipine and the formulation can contain a concentration of ethanol from as low as 0.1 mg/ml (page 2-3). It is noted the concentration of ethanol from as low as 0.1 mg/ml falls within or overlaps the claimed concentration of less than 1% w/v for organic solvent of the formulation. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentration of solvent in an infusion nimodipine formulation using known pharmaceutical dilution protocols would have been obvious before the effective filing date of applicant's invention. "Where the 
Regarding claim 18, CN101129366A teaches the pH of a nimodipine formulation for injection is preferably in the range of 4.5 to 7.5 (claim 11).
Regarding claim 20, CN101129366A teaches the nimodipine formulation is chemically stable for continuous infusion (page 3). Gillessen taught the improved concentrated stock solution with low oxygen content and stored in a seal container with a headspace oxygen content is less than 5% is stable for an extended period of time, particularly between 1 month and at least 24 months and is used for i.v. infusion upon further dilution ([0009], [0077]-[0080] and [0105]). Alam taught that it was well-known in the art and obvious by routine optimization to use known method/technique of eliminating of oxygen from the drug solution by purging the solution with nitrogen until the oxygen level of the solution falls below about 2 ppm and ensure the drug solution is stable for at least 1 years and the drug solution is used for i.v. infusion upon dilution (column 3, lines 23-27; column 6, lines 1-6 and 48-56; column 7, lines 28-35). Thus, Gillessen and Alam with a reasonable predictability that the resultant infusion solution of nimodipine would remain chemically stable for at least 48 hours such as between 1 month to 24 months, and achieve Applicant’s claimed invention with reasonable expectation with success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; previously cited) and Alam et al (7 November 1989; US 4,879,308; previously cited), as applied to claim 1 above, and further in view of Muller et al (12 January 1999; US 5,858,410; previously cited).
The nimodipine injection concentrate formulation of claim 1 is discussed above, said discussion being incorporated herein in its entirety. 
However, CN101129366A, Gillessen and Alam do not teach the particle size of the micelles of claim 13.
Regarding claim 13, Muller teaches a nanosuspension stabilized with a Tween surfactant, wherein the nanosuspension is used a medicament carrier for various drug, particularly drug used for intravenous administration (column 5, lines 1-25; columns 7 and 8; Example 10). Muller teaches the size of the nanosuspension is in the range of 200 to 400 nm (Example 10). 
It would have been obvious to one of ordinary skill in the art to optimize the particle size of the micelle in the nimodipine injection solution of CN101129366A to a median particle size in the range from about 0.5 nanometer to about 350 nanometer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of median particle size of micelles containing nimodipine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Gillessen et al (8 October 2009; US 2009/0253722 A1; previously cited) and Alam et al (7 November 1989; US 4,879,308; previously cited), as applied to claim 1 above and further in view of Tong et al (12 July 2012; US 2012/0177699 A1; cited in IDS filed 09/08/2020), as applied to claim 12 above, and further in view Muller et al (12 January 1999; US 5,858,410; previously cited).
The nimodipine injection concentrate formulations of claims 1 and 12 are discussed above, said discussion being incorporated herein in its entirety.
However, CN101129366A, Gillessen, Alam and Tong do not teach the particle size of the micelles of claim 14.
Regarding claim 14, Muller teaches a nanosuspension stabilized with a Tween surfactant, wherein the nanosuspension is used a medicament carrier for various drug, particularly drug used for intravenous administration (column 5, lines 1-25; columns 7 and 8; Example 10). Muller teaches the size of the nanosuspension is in the range of 200 to 400 nm (Example 10). 
It would have been obvious to one of ordinary skill in the art to optimize the particle size of the micelle in the nimodipine injection solution of CN101129366A to a median particle size in the range from about 0.5 nanometer to about 350 nanometer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Muller provided the guidance for optimizing the particle size of a nanosuspension (micelle) containing tween surfactant and drug to particle size suitable for intravenous injection, such as the particle size in the range of 200 to 400 nm, which overlaps the claimed range of from about 0.5 nanometer to about 350 nanometer. Thus, prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of median particle size of micelles containing nimodipine would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, 11-15, and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17523334 in view of CN1589795A (9 March 2005; English translation and citation via Google Patents; previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter the claims of copending application ‘334, i.e., a nimodipine injection concentrate formulation containing nimodipine base or a pharmaceutically acceptable nimodipine salt with overlapping concentration; an organic solvent; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant such as 
The difference between the claims of copending application ‘334 and that of the instant application is the limitation of “the formulation being lyophilized or vacuum dried such that it contains from about 0 to about 0.5% organic solvent” as recited in claim 1 of copending application ‘334. However, it would have been obvious to perform conventional technique of freezing drying the nimodipine formulation so as to form a lyophilized formulation per guidance from CN1589795A, which teaches how freeze dry a nimodipine formulation such as that of copending application ‘334 so as to obtain a lyophilized nimodipine composition that has improved solubility and stability (CN1589795A: abstract; page 2; claims 1 and 8).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 16281676 in view of CN1589795A.
This is a provisional nonstatutory double patenting rejection.

New Objections
Claim Objections
Claims 1, 2 and 17 are objected to because of the following informalities:  there is no unit of measurement for the % ranges recited in said claims 1, 2 and 17. Please .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  please amend “The nimodipine formulation” to “The nimodipine injection concentrate formulation” so as claim 20 has proper antecedent to claim 12.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  glycerin and benzyl alcohol are recited twice in said 21.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 22 recites improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.

Conclusion 
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613